On July 7, 1995, it was the order and sentence and judgment of this Court as follows: 1. The Order Deferring Imposition of Sentence entered by this Court on October 18, 1993, is revoked. For the offense of Criminal Mischief, the defendant is committed to the Department of Corrections for a period of ten (10) years. 2. The defendant shall be given credit for as many days as the defendant shall serve at the Gallatin County Detention Center from July 6,1995, until he is transported to the Montana State Prison by the Gallatin County Sheriff. Upon his release to probation or parole from the Montana State Prison, the defendant shall pay restitution in the amount of $2,356.38 to the Clerk of the District Court of the Eighteenth Judicial District, 615 South 16th, Bozeman, Montana. Restitution shall be paid by the defendant in regular monthly payments and a schedule of restitution shall be arranged for the defendant upon his release from the Montana State Prison through the defendant’s supervising parole officer.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides : "The sentence imposed'by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
*89Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Darren Edward Hopper for representing himself in this matter.